As filed with the Securities and Exchange Commission on April 26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05820 Brookfield Total Return Fund Inc. (formerly Helios Total Return Fund, Inc.) (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Steven M. Pires, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 212-549-8400 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:February 28, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - 15.7% U.S. Government Agency Collateralized Mortgage Obligations - 0.2% Federal National Mortgage Association Series 1997-79, Class PL 6 6.85 % 12/18/27 $ $ Series 1998-W6, Class B3 1,4,7 10/25/28 Total U.S. Government Agency Collateralized Mortgage Obligations (Cost - $650,519) U.S. Government Agency Pass-Through Certificates - 15.5% Federal Home Loan Mortgage Corporation Federal Home Loan Mortgage Corporation TBA TBA Pool Q03049 6 08/01/41 Pool C69047 6 06/01/32 Pool H01847 6 09/01/37 Pool C53494 6 06/01/31 46 Pool C56878 6 08/01/31 Pool C58516 6 09/01/31 41 Pool C59641 6 10/01/31 Pool C55166 6 07/01/31 Pool C55167 6 07/01/31 69 Pool C55168 6 07/01/31 75 Pool C55169 6 07/01/31 64 Pool G01466 6 12/01/22 Pool 555538 6 03/01/21 Pool 555559 6 03/01/21 Federal National Mortgage Association Federal National Mortgage Association TBA TBA Pool 753914 6 12/01/33 Pool 761836 6 06/01/33 Pool 948362 6 08/01/37 Pool 555933 6 06/01/32 Pool 645912 6 06/01/32 Pool 645913 6 06/01/32 Pool 650131 6 07/01/32 Pool 784369 6 07/01/13 19 Pool 789284 6 05/01/17 55 Pool 827853 6 10/01/29 36 Pool 545990 6 04/01/31 Pool 255053 6 12/01/33 Pool 735576 6 11/01/34 Pool 896391 6 06/01/36 Pool 887431 6 08/01/36 Pool 735800 6 01/01/35 Pool 636449 6 04/01/32 Pool 852865 6 07/01/20 Pool 545436 6 10/01/31 Pool 458132 6 03/15/31 Total U.S. Government Agency Pass-Through Certificates (Cost - $53,036,123) Total U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost - $53,686,642) BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value ASSET-BACKED SECURITIES - 6.2% Housing Related Asset-Backed Securities - 5.2% Access Financial Manufactured Housing Contract Trust Series 1995-1, Class B1 11 (Acquired 01/25/01, Cost $3,740,244, 0.90%) 7.65 % 05/15/21 $ $ ACE Securities Corp. Series 2003-MH1, Class A4 1,4 08/15/30 Conseco Finance Securitizations Corp. Series 2001-4, Class A4 08/01/32 Green Tree Financial Corp. Series 1998-3, Class A6 03/01/30 Series 1997-7, Class A7 11/15/23 Series 1997-2, Class A6 06/15/28 Series 1997-6, Class A9 01/15/29 Lehman ABS Manufactured Housing Contract Trust Series 2001-B, Class A5 04/15/40 Series 2001-B, Class A6 04/15/40 Mid-State Trust Series 10, Class B 11 (Acquired 01/05/04, Cost $1,051,186, 0.33%) 02/15/36 Series 2004-1, Class M2 11 (Acquired 07/01/04, Cost $2,471,409, 0.76%) 08/15/37 Origen Manufactured Housing Series 2005-B, Class A4 01/15/37 Vanderbilt Mortgage Finance, Inc. Series 2001-B, Class A5 09/07/31 Total Housing Related Asset-Backed Securities (Cost - $18,140,387) Collateralized Debt Obligations - 1.0% Anthracite CDO I Ltd. Series 2002-CIBA, Class CFL 1,2,4,11 (Acquired 05/14/02, Cost $4,061,941, 1.00%) (Cost - $4,061,941) 05/24/37 Total ASSET-BACKED SECURITIES (Cost - $22,202,328) COMMERCIAL MORTGAGE-BACKED SECURITIES - 43.2% Banc of America Merrill Lynch Commercial Mortgage, Inc. Series 2006-6, Class AJ 10/10/45 Series 2006-2, Class J 1,4,9,11 (Acquired 06/12/06, Cost $304,483, 0.00%) 05/10/45 Series 2006-1, Class J 1,4,7,9,11 (Acquired 04/06/06, Cost $614,932, 0.00%) 09/10/45 Series 2007-2, Class A4 6 04/10/49 Series 2007-3, Class AJ 06/10/49 Bear Stearns Commercial Mortgage Securities Series 2006-PW11, Class H 1,4,11 (Acquired 03/08/06, Cost $2,722,401, 0.14%) 03/11/39 Series 2007-PW16, Class B 1,4,11 (Acquired 09/22/10-03/03/11, Cost $3,645,215, 0.83%) 06/11/40 Series 2007-PW16, Class C 1,4,11 (Acquired 09/22/10, Cost $2,284,903, 0.58%) 06/11/40 Series 2007-PW16, Class D 1,4,11 (Acquired 09/22/10, Cost $1,435,623, 0.35%) 06/11/40 Series 2007-T28, Class F 1,4,11 (Acquired 10/11/07, Cost $232,090, 0.03%) 09/11/42 Commercial Mortgage Lease-Backed Certificate Series 2001-CMLB, Class A1 1,4 06/20/31 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class J 1,4,11 (Acquired 12/17/10-04/12/12, Cost $282,960, 0.11%) 12/10/49 Credit Suisse First Boston Mortgage Securities Corp. Series 2004-C5, Class J 1,4,11 (Acquired 12/16/04, Cost $960,729, 0.08%) 11/15/37 Series 2005-C2, Class AMFX 04/15/37 Credit Suisse Mortgage Capital Certificates Series 2006-C1, Class K 1,4,11 (Acquired 03/07/06, Cost $6,714,588, 0.23%) 02/15/39 Series 2007-C2, Class A3 6 01/15/49 Series 2006-C4, Class K 1,4,7,9,11 (Acquired 09/21/06, Cost $0, 0.00%) 09/15/39 Four Times Square Trust Series 2006-4TS, Class A 1,4,6 12/13/28 BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value COMMERCIAL MORTGAGE-BACKED SECURITIES (continued) GMAC Commercial Mortgage Securities, Inc. Series 2004-C3, Class B 11 (Acquired 12/07/10, Cost $1,553,381, 0.44%) 4.97 % 12/10/41 $ $ Greenwich Capital Commercial Funding Corp. Series 2007-GG11, Class AJ 12/10/49 Series 2007-GG11, Class E 9,11 (Acquired 09/17/10, Cost $5,064,572, 0.47%) 12/10/49 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2003-LN1, Class G 1,4,11 (Acquired 09/24/03, Cost $1,598,297, 0.42%) 10/15/37 Series 2007-LD11, Class J 1,4,9,11 (Acquired 06/28/07, Cost $521,945, 0.00%) 06/15/49 Series 2007-LD11, Class K 1,4,9,11 (Acquired 06/28/07, Cost $2,950,730, 0.01%) 06/15/49 Series 2007-CB20, Class AM 02/12/51 Series 2009-IWST, Class C 1,4 12/05/27 Series 2009-IWST, Class D 1,4,7,11 (Acquired 06/28/07, Cost $7,923,241, 2.32%) 12/05/27 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AJ 02/15/40 Series 2007-C1, Class C 11 (Acquired 02/10/11, Cost $2,794,595, 0.62%) 02/15/40 Series 2007-C1, Class D 11 (Acquired 02/10/11, Cost $473,219, 0.09%) 02/15/40 Series 2007-C7, Class AJ 09/15/45 LNR CDO Ltd. Series 2007-1A, Class F 1,2,4,9,11 (Acquired 02/27/07, Cost $3,750,000, 0.00%) 12/26/49 0 Morgan Stanley Capital I, Inc. Series 2004-HQ4, Class G 1,4,11 (Acquired 03/01/06, Cost $990,186, 0.17%) 04/14/40 Series 2006-T21, Class H 1,4,11 (Acquired 04/04/06, Cost $1,417,531, 0.12%) 10/12/52 Series 2006-IQ11, Class J 1,4,7,11 (Acquired 05/24/06, Cost $234,867, 0.00%) 10/15/42 Series 2007-HQ13, Class A3 6 12/15/44 Series 2007-T25, Class AJ 11/12/49 Series 2007-IQ14, Class A4 6 04/15/49 Morgan Stanley Dean Witter Capital I Series 2003-TOP9, Class F 1,4,11 (Acquired 07/08/10, Cost $2,657,065, 0.84%) 11/13/36 Series 2003-TOP9, Class G 1,4,11 (Acquired 07/08/10, Cost $4,132,294, 1.33%) 11/13/36 Vornado DP LLC Series 2010-VNO, Class D 1,4,7,11 (Acquired 08/08/10, Cost $920,220, 0.30%) 09/13/28 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class L 1,4,9,11 (Acquired 05/11/07, Cost $1,488,567, 0.00%) 04/15/47 Series 2005-C20, Class F 1,4,11 (Acquired 10/15/10, Cost $1,692,829, 0.55%) 07/15/42 Series 2005-C16, Class H 1,4,11 (Acquired 01/19/05, Cost $5,977,021, 1.05%) 10/15/41 Series 2007-C33, Class AJ 02/15/51 Total COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost - $166,490,965) NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES - 46.8% ACE Securities Corp Series 2006-HE2, Class A2D 2,3,10 05/25/36 Asset-Backed Securities Corporation Home Equity Series 2006-HE3, Class A4 2,3,10 03/25/36 Series 2007-HE1, Class A4 2,3,10 12/25/36 Banc of America Funding Corp. Series 2003-3, Class B4 11 (Acquired 01/28/04, Cost $297,907, 0.04%) 10/25/33 Series 2003-3, Class B5 11 (Acquired 01/28/04, Cost $238,288, 0.04%) 10/25/33 Series 2003-3, Class B6 7,11 (Acquired 01/28/04, Cost $50,829, 0.00%) 10/25/33 BCAP LLC Trust Series 2009-RR13, Class 18A2 1,4,7 07/26/37 Bear Stearns Asset Backed Securities Trust Series 2005-TC1, Class M1 2,10 05/25/35 Citicorp Mortgage Securities, Inc. Series 2009-11, Class 8A2 1,2,4 04/25/45 Series 2007-2, Class 1A3 02/25/37 Series 2006-3, Class 1A4 06/25/36 Citigroup Mortgage Loan Trust, Inc. Series 2004-NCM2, Class 1CB2 08/25/34 BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (continued) Countrywide Alternative Loan Trust Series 2006-OA10, Class 3A1 2,3 0.39 % 08/25/46 $ $ Series 2007-2CB, Class 1A15 03/25/37 Series 2006-41CB, Class 2A14 01/25/37 Series 2006-29T1, Class 3A3 2 10/25/36 Series 2006-41CB, Class 2A17 01/25/37 Countrywide Home Loan Mortgage Pass-Through Trust Series 2003-J13, Class B3 11 (Acquired 09/13/07, Cost $333,017, 0.09%) 01/25/34 Series 2003-J13, Class B4 11 (Acquired 09/13/07, Cost $204,134, 0.03%) 01/25/34 Series 2003-J13, Class B5 7,11 (Acquired 09/13/07, Cost $25,962, 0.01%) 01/25/34 Series 2003-57, Class B3 7,11 (Acquired 02/20/04, Cost $151,221, 0.00%) 01/25/34 Series 2004-11, Class 2A1 2,6 07/25/34 Series 2007-5, Class A29 05/25/37 Series 2006-21, Class A11 02/25/37 Series 2004-18, Class A1 10/25/34 Series 2004-21, Class A10 11/25/34 Series 2007-10, Class A5 07/25/37 Series 2007-14, Class A6 09/25/37 Series 2007-18, Class 1A1 11/25/37 Series 2007-15, Class 2A2 09/25/37 DSLA Mortgage Loan Trust Series 2007-AR1, Class 2A1A 2,3 04/19/47 First Republic Mortgage Loan Trust Series 2000-FRB1, Class B3 2,11 (Acquired 08/30/01, Cost $99,092, 0.02%) 06/25/30 GMAC Mortgage Corporation Loan Trust Series 2004-J5, Class M1 01/25/35 GSAMP Trust Series 2007-NC1, Class A2B 2,3,10 12/25/46 Series 2006-HE5, Class A2C 2,3,10 08/25/36 Series 2006-NC1, Class A2 2,3,10 02/25/36 Series 2007-HE1, Class A2B 2,3,10 03/25/47 Series 2007-NC1, Class A2A 2,3,10 12/25/46 Series 2007-NC1, Class A2C 2,3,10 12/25/46 GSR Mortgage Loan Trust Series 2005-6F, Class 1A6 07/25/35 Indymac Index Mortgage Loan Trust Series 2006-FLX1, Class A1 2,3 11/25/36 IXIS Real Estate Capital Trust Series 2006-HE3, Class A2 2,3,10 01/25/37 Series 2006-HE3, Class A4 2,10 01/25/37 JP Morgan Mortgage Trust Series 2003-A1, Class B4 11 (Acquired 10/29/04, Cost $304,160, 0.03%) 10/25/33 Series 2003-A2, Class B4 11 (Acquired 10/29/04, Cost $182,008, 0.02%) 11/25/33 Lavendar Trust Series 2010-RR2A, Class A4 1,7 10/26/36 Lehman XS Trust Series 2005-5N, Class 3A2 2,3 11/25/35 Master Asset Backed Securities Trust Series 2006-NC2, Class A3 2,3,10 08/25/36 Series 2006-NC2, Class A4 2,3,10 08/25/36 Series 2006-HE5, Class A3 2,3,10 11/25/36 Series 2006-HE5, Class A4 2,3,10 11/25/36 Series 2006-NC2, Class A5 2,3,10 08/25/36 Series 2006-NC3, Class A5 2,3,10 10/25/36 Nationstar Home Equity Loan Trust Series 2006-B, Class AV4 2,3,10 09/25/36 BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (continued) Natixis Real Estate Capital Trust Series 2007-HE2, Class A2 2,3,10 0.45 % 07/25/37 $ $ Series 2007-HE2, Class A3 2,3,10 07/25/37 Series 2007-HE2, Class A4 2,3,10 07/25/37 RAAC Series Series 2005-SP1, Class M3 11 (Acquired 08/02/07, Cost $188,522, 0.00%) 09/25/34 RALI Trust Series 2006-QO1, Class 2A1 2,3 02/25/46 Series 2006-QS14, Class A30 2 11/25/36 RESI Finance L.P. Series 2004-B, Class B5 1,2,4,11 (Acquired 05/21/04, Cost $1,422,801, 0.23%) 02/10/36 Residential Accredit Loans, Inc. Series 2007-QS6, Class A2 2 04/25/37 Residential Asset Securitization Trust Series 2005-A8CB, Class A11 07/25/35 Residential Funding Mortgage Securities I, Inc. Series 2004-S1, Class B1 11 (Acquired 02/26/04, Cost $249,229, 0.04%) 02/25/34 Series 2004-S1, Class B2 7,11 (Acquired 02/26/04, Cost $0, 0.00%) 02/25/34 48 Series 2003-S7, Class A7 05/25/33 Series 2003-S7, Class B2 11 (Acquired 05/19/03, Cost $269,472, 0.03%) 05/25/33 Series 2003-S7, Class B3 7,11 (Acquired 05/19/03, Cost $0, 0.00%) 05/25/33 1 Resix Finance Limited Credit-Linked Notes Series 2004-C, Class B7 1,2,4,11 (Acquired 09/23/04, Cost $1,215,946, 0.17%) 09/10/36 Series 2004-B, Class B8 1,2,4,11 (Acquired 05/21/04, Cost $325,575, 0.04%) 02/10/36 Series 2003-D, Class B7 1,2,4,11 (Acquired 11/19/03, Cost $670,439, 0.10%) 12/10/35 Series 2003-CB1, Class B8 1,2,4,11 (Acquired 12/22/04, Cost $1,376,190, 0.24%) 06/10/35 Resix Finance Limited Credit-Linked Notes Series 2004-B, Class B9 1,2,4,11 (Acquired 05/21/04, Cost $498,734, 0.07%) 02/10/36 Series 2004-A, Class B10 1,2,4,11 (Acquired 03/09/04, Cost $557,393, 0.06%) 02/10/36 Saxon Asset Securities Trust Series 2006-2, Class A3C 2,3,10 09/25/36 Securitized Asset Backed Receivables LLC Series 2007-BR2, Class A2 2,3,10 02/25/37 Series 2007-BR3, Class A2A 2,3,10 04/25/37 Series 2007-NC1, Class A2B 2,3,10 12/25/36 Soundview Home Equity Loan Trust Series 2006-EQ1, Class A3 2,3,10 10/25/36 Structured Asset Securities Corp. Series 2006-BC4, Class A4 2,10 12/25/36 Series 2006-WF3, Class A4 2 09/25/36 Series 2003-10, Class A 04/25/33 Thornburg Mortgage Securities Trust Series 2007-1, Class A2B 2 03/25/37 Washington Mutual Alternative Mortgage Pass-Through Certificates Series 2005-AR1, Class A2A3 2 01/25/45 Series 2007-5, Class A11 2,7 06/25/37 Series 2005-6, Class 2A3 2 08/25/35 Washington Mutual Mortgage Pass-Through Certificates Series 2005-AR19, Class A1A2 2,3 12/25/45 Series 2004-AR8, Class A2 2 06/25/44 Series 2004-AR10, Class A1A 2 07/25/44 Series 2007-OA3, Class 2A 2,5 04/25/47 Series 2006-AR13, Class 1A 2 10/25/46 Series 2007-OA6, Class 2A 2 07/25/47 Series 2006-AR12, Class 1A2 10/25/36 Series 2006-AR9, Class 2A 2 08/25/46 Series 2007-HY5, Class 3A1 05/25/37 Series 2003-S1, Class B4 1,4,11 (Acquired 10/25/07, Cost $121,293, 0.03%) 04/25/33 BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (continued) Wells Fargo Mortgage Backed Securities Trust Series 2006-AR2, Class 2A1 2.64 % 03/25/36 $ $ Series 2005-AR8, Class 2A1 06/25/35 Series 2005-AR16, Class 7A1 10/25/35 Series 2004-6, Class B4 7,11 (Acquired 04/13/05, Cost $947,225, 0.03%) 06/25/34 Series 2007-4, Class A21 04/25/37 Series 2007-5, Class 1A1 05/25/37 70 Series 2007-9, Class 1A5 07/25/37 Series 2007-12, Class A6 09/25/37 Series 2006-AR4, Class 1A1 04/25/36 Series 2006-8, Class A15 07/25/36 Series 2007-AR5, Class A1 10/25/37 Series 2007-8, Class 1A22 07/25/37 Series 2007-8, Class 2A2 07/25/37 Series 2007-10, Class 1A5 07/25/37 Series 2007-11, Class A14 08/25/37 Series 2007-13, Class A7 09/25/37 Series 2005-18, Class 2A10 2 01/25/36 Total NON-AGENCY RESIDENTIAL MORTGAGE-BACKED SECURITIES (Cost - $159,487,445) INTEREST-ONLY SECURITIES - 4.3% Commercial Mortgage Pass-Through Certificates Series 2001-J2A, Class EIO 1,2,4,8 07/16/34 Federal National Mortgage Association Series 2011-46, Class BI 8 04/25/37 GMAC Commercial Mortgage Securities, Inc. Series 2003-C1, Class X1 1,2,4,8 05/10/36 Government National Mortgage Association Series 2005-76, Class IO 2,8 09/16/45 Series 2012-100, Class IO 2,6,8 08/16/52 Series 2012-70, Class IO 2,6,8 08/16/52 Series 2012-78, Class IO 2,6,8 06/16/52 Series 2012-95, Class IO 2,6,8 02/16/53 Series 2012-132, Class IO 2,8 06/16/54 Vendee Mortgage Trust Series 1997-2, Class IO 2,8 06/15/27 Wachovia Bank Commercial Mortgage Trust Series 2002-C2, Class IO1 1,2,4,8 11/15/34 Total INTEREST-ONLY SECURITIES (Cost - $14,923,341) INVESTMENT GRADE CORPORATE BONDS - 0.5% Basic Industry - 0.1% Georgia-Pacific LLC. 6 (Cost - $282,944) 06/01/28 Energy - 0.2% Pioneer Natural Resources Co. 6 03/15/17 SESI LLC 6 06/01/14 Total Energy (Cost - $479,881) Telecommunications - 0.2% CenturyLink, Inc. 6 03/15/42 Qwest Capital Funding, Inc. 07/15/28 Total Telecommunications (Cost - $713,302) Total INVESTMENT GRADE CORPORATE BONDS (Cost - $1,476,127) BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS - 15.5% Automotive - 1.0% American Axle & Manufacturing, Inc. 6 6.63 % 10/15/22 $ $ American Axle & Manufacturing, Inc. 6 11/15/19 American Axle & Manufacturing, Inc. 6 03/01/17 Chrysler Group LLC/CG Co-Issuer, Inc. 6 06/15/21 General Motors Financial Company, Inc. 1,4,6 08/15/17 Jaguar Land Rover PLC 1,4,6 05/15/21 Pittsburgh Glass Works LLC 1,4,6 04/15/16 Tenneco, Inc. 6 12/15/20 Visteon Corp. 6 04/15/19 Total Automotive (Cost - $3,501,610) Basic Industry - 2.4% AK Steel Corp. 05/15/20 Alpha Natural Resources, Inc. 6 06/01/21 Arch Coal, Inc. 6 06/15/21 Arch Coal, Inc. 6 08/01/16 Arch Coal, Inc. 6 06/01/18 Ashland, Inc. 1,4 08/15/22 Associated Materials LLC 6 11/01/17 Cascades, Inc. 6 01/15/20 FMG Resources August 2006 Property Ltd. 1,4,6 04/01/22 Hexion US Finance Corp. 6 04/15/20 Huntsman International LLC 6 11/15/20 Ineos Finance PLC 1,4,6 05/01/20 Ineos Finance PLC 1,4,6 05/15/15 Masonite International Corp. 1,4,6 04/15/21 Steel Dynamics, Inc. 6 03/15/20 Tembec Industries, Inc. 6 12/15/18 Trinseo Materials Operating SCA/Trinseo Materials Finance, Inc. 02/01/19 United States Steel Corp. 02/01/18 Verso Paper Holdings LLC/Verso Paper, Inc. 6 01/15/19 Xerium Technologies, Inc. 6 06/15/18 Total Basic Industry (Cost - $8,391,786) Capital Goods - 1.0% AAR Corp. 6 01/15/22 Coleman Cable, Inc. 6 02/15/18 Crown Cork & Seal Company, Inc. 6 12/15/26 Mueller Water Products, Inc. 6 09/01/20 Owens-Illinois, Inc. 6 05/15/18 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 6 08/15/19 Terex Corp. 6 04/01/20 Total Capital Goods (Cost - $3,449,653) Consumer Cyclical - 0.7% Levi Strauss & Co. 6 05/15/20 Limited Brands, Inc. 6 07/15/37 Mead Products LLC/ACCO Brands Corp. 1,4,6 04/30/20 Michaels Stores, Inc. 11/01/18 Phillips-Van Heusen Corp. 6 05/15/20 Total Consumer Cyclical (Cost - $2,453,272) BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Consumer Non-Cyclical - 0.6% Bumble Bee Acquisition Corp. 1,4,6 9.00 % 12/15/17 $ $ C&S Group Enterprises LLC 1,4,6 05/01/17 Cott Beverages, Inc. 6 09/01/18 Jarden Corp. 6 05/01/17 Total Consumer Non-Cyclical (Cost - $1,901,069) Energy - 2.6% BreitBurn Energy Partners L.P./BreitBurn Finance Corp. 6 04/15/22 Calfrac Holdings L.P. 1,4,6 12/01/20 Crosstex Energy LP/Crosstex Energy Finance Corp. 6 02/15/18 EV Energy Partners LP/EV Energy Finance Corp. 6 04/15/19 Ferrellgas Partners LP/Ferrellgas Partners Finance Corp. 6 06/15/20 FracTech Services LLC/Frac Tech Finance Inc. 1,4,6 11/15/18 Hercules Offshore, Inc. 1,4,6 10/15/17 Hilcorp Energy I LP/Hilcorp Finance Co. 1,4,6 02/15/20 Inergy Midstream L.P./NRGM Finance Corp. 1,4 12/15/20 Key Energy Services, Inc. 6 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 6 02/01/21 Linn Energy LLC/Linn Energy Finance Corp. 6 04/15/20 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC6 03/15/18 Petroleum Geo-Services ASA 1,4,6 12/15/18 Plains Exploration & Production Co. 6 06/01/18 Precision Drilling Corp. 6 11/15/20 Quicksilver Resources, Inc. 6 01/01/16 Trinidad Drilling Ltd. 1,4,6 01/15/19 W&T Offshore, Inc. 6 06/15/19 Total Energy (Cost - $8,899,874) Healthcare - 1.6% CHS/Community Health Systems, Inc. 6 07/15/20 Fresenius Medical Care U.S. Finance II, Inc. 1,4,6 01/31/22 HCA, Inc. 6 05/01/23 HCA, Inc. 6 10/01/18 Health Management Associates, Inc. 6 01/15/20 inVentiv Health, Inc. 1,4 01/15/18 Kindred Healthcare, Inc. 6 06/01/19 Pharmaceutical Product Development, Inc. 1,4,6 12/01/19 Polymer Group, Inc. 6 02/01/19 Service Corporation International 6 04/01/16 Total Healthcare (Cost - $5,358,680) Media - 1.1% American Reprographics Co. 6 12/15/16 Cablevision Systems Corp. 6 09/15/22 Cablevision Systems Corp. 6 09/15/17 CCO Holdings LLC/CCO Holdings Capital Corp. 6 01/31/22 CCO Holdings LLC/CCO Holdings Capital Corp. 6 04/30/20 Cenveo Corp. 02/01/18 Clear Channel Worldwide Holdings, Inc. 6 03/15/20 Mediacom Broadband LLC/Mediacom Broadband Corp. 1,4 04/01/23 Mediacom LLC/Mediacom Capital Corp. 6 08/15/19 National CineMedia LLC 6 04/15/22 Total Media (Cost - $3,804,152) Real Estate - 0.2% Realogy Corp. 1,4,6 (Cost - $507,241) 01/15/20 BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Services - 3.2% AMC Entertainment, Inc. 6 8.75 % 06/01/19 $ $ Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 6 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 6 03/15/20 Beazer Homes USA, Inc. 6 04/15/18 Boyd Gaming Corp. 1,4,6 07/01/20 Caesars Entertainment Operating Company, Inc. 6 02/15/20 Cedar Fair L.P./Canada's Wonderland Co./Magnum Management Corp. 6 08/01/18 CityCenter Holdings LLC/CityCenter Finance Corp. 6 01/15/16 H&E Equipment Services, Inc. 1,4,6 09/01/22 HDTFS, Inc. 1,4 10/15/22 Iron Mountain, Inc. 6 08/15/24 Iron Mountain, Inc. 6 08/15/21 Isle of Capri Casinos, Inc. 6 03/15/19 MGM Resorts International 6 01/15/17 MGM Resorts International 6 03/15/22 MGM Resorts International 6 02/01/19 MTR Gaming Group, Inc. 6 08/01/19 96 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,4,6 04/15/17 PulteGroup, Inc. 6 05/15/33 Royal Caribbean Cruises Ltd. 6 11/15/22 Scientific Games Corp. 6 09/15/18 Standard Pacific Corp. 6 05/15/18 Standard Pacific Corp. 6 01/15/21 The Hertz Corp. 6 10/15/18 UR Merger Sub Corp. 6 04/15/22 UR Merger Sub Corp. 6 12/15/19 Total Services (Cost - $10,882,049) Technology & Electronics - 0.4% First Data Corp. 1,4,6 06/15/19 Freescale Semiconductor, Inc. 1,4,6 04/15/18 Total Technology & Electronics (Cost - $1,392,349) Telecommunications - 0.5% Cincinnati Bell, Inc. 6 10/15/17 Cincinnati Bell, Inc. 6 10/15/20 Frontier Communications Corp. 6 03/15/19 TW Telecom Holdings, Inc. 6 03/01/18 Windstream Corp. 6 03/15/19 Total Telecommunications (Cost - $1,559,875) Utility - 0.2% NRG Energy, Inc. 6 (Cost - $621,632) 06/15/19 Total HIGH YIELD CORPORATE BONDS (Cost - $52,723,242) SHORT-TERM INVESTMENTS - 0.0% United States Treasury Bill 12,13 (Cost - $99,994) 04/11/13 Total Investments - 132.2% (Cost - $471,090,084) Liabilities in Excess of Other Assets - (32.2)% ) NET ASSETS - 100.0% $ BROOKFIELD TOTAL RETURN FUND, INC. Schedule of Investments (Unaudited) February 28, 2013 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of February 28, 2013, the total value of all such investments was $80,366,764 which amounted to 22.59% of the net assets. 2 Variable Rate Security - Interest rate shown is the rate in effect as of February 28, 2013. 3 Security is a "step up" bond where the coupon increases or steps up at a predetermined date. At the date, the coupon increases to LIBOR plus a predetermined margin. 4 Private Placement. 5 Security is valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of February 28, 2013, the total values of all such securities was $4,717,378 which amounted to 1.33% of net assets. 6 Portion or entire principal amount delivered as collateral for reverse repurchase agreements. 7 Represents the most subordinated class in a trust of mortgage-backed securities that is the next to receive allocation of principal loss. Suchclasses will continue to receive all principal loss until its balance is zero. 8 Interest rate is based on the notional amount of the underlying mortgage pools. 9 Issuer is currently in default on its regularly scheduled interest payment. 10 Investment in subprime security. As of February 28, 2013, the total values of all such investments was $54,257,685 which amounted to 15.26% of the net assets. 11 Restricted Illiquid Securities - Securities that the Advisor has deemed illiquid pursuant to procedures adopted by the Fund's Board of Directors.Although recent instability in the markets has resulted in periods of increased overall market illiqudity, liquidity for each security is determined based on security specific factors.The values in the parenthesis represent the acquistion date, cost and the percentage of net assets, respectively. As of February 28, 2013, the total value of these securities was $54,786,127 whichamounted to 15.40% of the net assets. 12 Zero-Coupon Note - Interest rate represents current yield to maturity. 13 Portion or entire principal amount delivered as collateral for open futures contracts. TBA To Be Announced BROOKFIELD TOTAL RETURN FUND INC. (FORMERLY HELIOS TOTAL RETURN FUND, INC.) Notes to Financial Statements February 28, 2013 (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid price furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from at least two active and reliable market makers in any such security or a broker-dealer. Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of Brookfield Investment Management Inc.’s (the “Adviser’s”) Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last trade price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. The Board has adopted procedures for the valuation of the Funds’ securities and has delegated the day to day responsibilities for valuation determinations under these procedures to the Adviser.The Board has reviewed and approved the valuation procedures utilized by the Adviser and regularly reviews the application of the procedures to the securities in the Fund’s portfolio.Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers.When price quotations for certain securities are not readily available or cannot be determined, a significant event has occurred that would materially affect the value of the security, or if the available quotations are not believed to be reflective of the market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Fund’s Board of Directors.The Valuation Committee is comprised of senior members of the Adviser’s management team.There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund. The Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1)evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality.Significant increases or decreases in any of these factors in isolation may result in higher or lower fair value measurement. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund has established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar investments, quoted prices based on recently executed transactions, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs that the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. To assess the continuing appropriatenessof security valuations, the Adviser (or its third party service provider who is subject to oversight by the Adviser), compares daily its prior day prices, prices on comparable securities and sales prices and challenges those prices that either remain unchanged or exceeds certain tolerance levels with the third party pricing service or broker source.For those securities valued by fair valuations, the Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund’s investments carried at fair value: Assets: Level 1 Level 2 Level 3 Level 4 US. Government & Agency Obligations $
